        Case 3:17-cv-01545-VLB Document 121 Filed 10/09/20 Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF CONNECTICUT


 ANTHONY BARONE, on behalf of himself
 and all others similarly situated,

                      Plaintiff,                  Case No. 3:17-cv-01545-VLB
        -against-

 LAZ PARKING LTD, LLC,                            October 9, 2020

                      Defendant.



       MOTION FOR ENTRY OF PARTIAL FINAL JUDGMENT IN FAVOR OF
        PLAINTIFFS WHO ACCEPTED RULE 68 OFFERS OF JUDGMENT

      On August 20, 2020, 59 of the 62 Plaintiffs in this certified FLSA collective

action filed acceptances of Rule 68 Offers of Judgment (ECF No. 110). To date,

the Clerk of Court has not entered judgment in favor of those 59 Plaintiffs on the

accepted offers. Pursuant to Rule 54(b) of the Federal Rules of Civil Procedure,

Plaintiffs respectfully request that the Court direct the Clerk of Court to enter

judgment for those 59 Plaintiffs who have accepted Defendant’s offers, so that

they may receive the benefit of their bargain: entry of judgment upon acceptance,

without additional delay and associated hardship.

      Rule 54(b) expressly allows this Court to “direct entry of a final judgment as

to one or more, but fewer than all, claims or parties.” Fed. R. Civ. P. 54(b). The Court

may enter such partial judgment where “(1) there are multiple claims or parties; (2)

at least one claim or the rights and liabilities of at least one party has been finally

determined; and (3) the court makes an express determination that there is no just

reason for delay.” Id.
        Case 3:17-cv-01545-VLB Document 121 Filed 10/09/20 Page 2 of 5




      Courts in this Circuit have found that in circumstances identical to those

here (where some, but not all, FLSA plaintiffs have accepted Rule 68 Offers of

Judgment), all three Rule 54(b) requirements are met, and it is appropriate to enter

final judgment pursuant to Rule 54(b) for those plaintiffs who have filed their

accepted Offers of Judgment. See, e.g., Greco v. Natow, 2016 U.S. Dist. LEXIS

86065 (E.D.N.Y. June 30, 2016); Colon v. Triboro Plumbing & Heating Corp., 2016

U.S. Dist. LEXIS 165226 (E.D.N.Y. Nov. 30, 2016). This is consistent with decisions

from district courts in other Circuits. See, e.g., Lorenzo v. Prime Communs., L.P.,

No. 5:12-CV-69-H-KS, 2017 U.S. Dist. LEXIS 182785, at *4 (E.D.N.C. Apr. 25, 2017).

      In this case, the three criteria for entry of judgment on the accepted Rule 68

Offers of Judgment are easily met. First, there are multiple parties: 62 Plaintiffs,

59 of whom have filed accepted offers of judgment.

      Second, the accepted offers represent a final determination of the claims of

those 59 Plaintiffs, because they serve as the "ultimate disposition of an

individual claim entered in the course of a multiple claims action." See Roberson

v. Paul Smith, Inc., 2011 U.S. Dist. LEXIS 16553, at *41 (E.D.N.C. Feb. 18, 2011)

(entering Rule 54(b) judgments on Rule 68 offers accepted by some but not all

FLSA plaintiffs) (quoting Curtiss-Wright Corp. v. General Electric Co., 446 U.S. 1,

7 (1980)). No further action or review is required by the Court before entering the

judgments.1


1
  In Mei Xing Yu v. Hasaki Rest., Inc., 944 F.3d 395, 414 (2d Cir. 2019), the Second
Circuit further clarified that there is no need to conduct a fairness review under
the FLSA before entering judgment on accepted Rule 68 offers, because judicial
approval is not required for the “mandatory” entry of judgment on accepted Rule
68 Offers in FLSA cases.

                                          2
        Case 3:17-cv-01545-VLB Document 121 Filed 10/09/20 Page 3 of 5




      Finally, there exists no just reason for delay. Indeed, the only result of a

continued delay would be to hold the judgments of those Plaintiffs who accepted

Defendant’s offered judgments “hostage to potentially protracted litigation” in

which they will not participate. Colon, 2012 U.S. Dist. LEXIS 165226 at *4. Holding

these judgments “hostage” is “exactly the sort of hardship and denial of justice

through delay that Rule 54(b) was designed to eliminate.” In re September 11

Litig., 2010 U.S. Dist. LEXIS 92908, *27 (S.D.N.Y. July 23, 2010) (quoting Ginett v.

Computer Task Group, Inc., 962 F.2d 1085, 1097 (2d Cir. 1992)). As such, “courts

in this circuit grant Rule 54(b) motions where some parties have settled their

claims to facilitate consummation of the settlement and expedite distribution of

settlement proceeds.” Colon at *3; see also Byrne v. Telesector Resources

Group, Inc., 2007 U.S. Dist. LEXIS 60985, 2007 WL 2403721, at *1 (W.D.N.Y. Aug.

20, 2007).

      Finally, in light of the economic crisis that has gripped the United States in

the wake of the ongoing Covid-19 pandemic, the hardship imposed by delaying

entry of judgment triggering Defendant’s obligation to pay the offered settlement

amounts constitutes a more acute hardship than is typically considered. Courts

deciding Rule 54(b) certification should consider “miscellaneous factors such as

delay, economic and solvency considerations.” Allis-Chalmers Corp. v. Phila.

Elec. Co., 521 F.2d 360, 364 n. 11 (3d Cir. 1975) (citing 6 J. Moore, Federal Practice

para. 54.41(3) (2d ed. 1974)). The equities of those considerations strongly favor

the entry of judgment now on the filed acceptances.




                                          3
       Case 3:17-cv-01545-VLB Document 121 Filed 10/09/20 Page 4 of 5




      Plaintiffs therefore respectfully request that the Court direct the Clerk to

enter judgment in favor of the 59 Plaintiffs who have filed their accepted Rule 68

Offers of Judgment in each Plaintiff’s accepted amount, plus attorney’s fees and

costs to be determined by the Court following entry of those judgments.

Dated: October 9, 2020                    Respectfully submitted,

                                          KLAFTER OLSEN & LESSER LLP

                                          /s/ Fran L. Rudich
                                          Fran L. Rudich (Fed. Bar No. ct09487)
                                          Christopher M. Timmel*
                                          Two International Drive, Suite 350
                                          Rye Brook, NY 10573
                                          T: (914) 934-9200
                                          F: (914) 934-9220
                                          E: Fran@klafterolsen.com
                                          E: christopher.timmel@klafterolsen.com

                                          C. Andrew Head (Fed. Bar No. ct30869)
                                          Bethany A. Hilbert (Fed. Bar No. ct30860)
                                          HEAD LAW FIRM, LLC
                                          White Provision, Suite 305
                                          1170 Howell Mill Road NW
                                          Atlanta, GA 30318; and
                                          4422 N Ravenswood Ave
                                          Chicago, IL 60640
                                          T: (404) 924-4151
                                          F: (404) 796-7338
                                          E: ahead@headlawfirm.com
                                          E: bhilbert@headlawfirm.com

                                          Attorneys for Plaintiffs

                                          * pro hac vice admission pending




                                          4
          Case 3:17-cv-01545-VLB Document 121 Filed 10/09/20 Page 5 of 5




                            CERTIFICATE OF SERVICE

      I certify that on October 9, 2020, I electronically moved for Entry of Partial

Judgment, which will automatically send email notifications to all counsel of

record.


                                         /s/ Fran L. Rudich
                                         Fran L. Rudich




                                         5
